[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO REOPEN JUDGMENT OF FORECLOSURE. (#111)
The defendant's motion to reopen the judgment of foreclosure CT Page 3040 is denied. "N[o] such judgment shall be opened after title has become absolute in any encumbrancer." General statutes §49-15. The court assigned a law day of February 22, 1999. The defendant did not file its motion to reopen judgment of foreclosure until February 23, 1999. Since the title became absolute in an encumbrancer, the defendant's motion to reopen is untimely. As such, the motion to reopen judgment of foreclosure is hereby denied
HICKEY, J.